Citation Nr: 1755482	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-12 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to an initial compensable evaluation for bilateral hearing loss.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1976 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011, June 2011, and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the May 2011 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for left ear hearing loss and assigned a noncompensable evaluation effective from October 29, 2010.  In February 2014, the AOJ also granted service connection for right ear hearing loss.  He was assigned a noncompensable evaluation for bilateral hearing loss effective from October 29, 2010.  

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Back Disability

Initially, the Board notes that claims file does not currently contain the Veteran's service personnel records or separation examination.  The June 2011 rating decision referenced the separation examination.  Therefore, the AOJ should obtain and associate any outstanding service personnel and treatment records with the claims file.

Moreover, during the May 2017 hearing, the Veteran indicated that he had been in two separate motor vehicle accidents since his separation from service.  The first accident occurred around 1999 or 2000, and the second accident happened a few years later.  During a February 2014 VA examination, the examiner noted that the Veteran's medical history included multiple traumas from motor vehicle accidents and other injuries and opined that it was less likely than not that his current back disorder was related to his military service.  The Veteran's post-service medical records also show that he was in a motorcycle accident in September 1982 and some type of altercation in December 1995, which may have contributed to his low back pain.  Thus, on remand, an addendum medical opinion should be obtained which takes into consideration his separation examination, if available, as well as his complete history of back injuries.


Bilateral Hearing Loss  

The Veteran was most recently afforded a VA examination in connection with his claim for an increased evaluation for hearing loss in April 2014.  During the May 2017 hearing, he reported that his hearing loss had worsened in the last three years.  Therefore, on remand, he should be provided a VA examination to ascertain the current severity and manifestations of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997). 


TDIU

Finally, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the other issues being remanded.  As such, the disposition of the TDIU claim must be deferred pending the resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
   
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a back disorder and hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should provide the Veteran with an additional VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to complete and submit for review.

3.  The AOJ should attempt to secure the Veteran's complete service treatment and personnel records, to include his separation examination.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  

4.  After completing the foregoing development, the AOJ should refer the claims file to a qualified examiner for a medical opinion addressing the etiology of the Veteran's low back disorder. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's current back disorder manifested in service or is otherwise causally or etiologically related to his military service, to include any injury or symptomatology therein.

In rendering this opinion, the examiner should specifically consider the Veteran's May 2017 hearing testimony that he had injured his back in service, and his service treatment records showing that he reported a back injury and received treatment in January 1977.  The examiner should also consider the Veteran's hearing testimony that he was involved in two motor vehicle accidents after service, as well as the records showing that he was involved in a motorcycle accident in September 1982, an altercation which caused back pain in December 1995, and a motor vehicle accident in December 1998.  The examiner should further consider a July 2009 radiographic report from Mostellar Medical Center, which noted that the x-ray may "represent an age determinate compression fracture."   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and puretone audiometry test. 

The examiner is requested to review all pertinent records associated with the claims file.

In addition to providing audiometric findings, the examiner should describe the effect of the Veteran's hearing loss on his occupational functioning and his daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the combined effects of his service-connected disabilities and any resulting occupational impairment.

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.

The ultimate purpose of the VA examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work, without regard to his age or nonservice-connected disabilities. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

A written copy of the report should be associated with the electronic claims folder.

7.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2017). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file. It should also be indicated whether any notice that was sent was returned as undeliverable.

8.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

9.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




